Dreyfus Investment Funds Dreyfus/Standish Fixed Income Fund Dreyfus/Standish Global Fixed Income Fund Dreyfus/Standish International Fixed Income Fund (each, a Fund and, collectively, the Funds) Registration No. 811-04813 Sub-Items 77I On July 22-23, 2009, the Board of Trustees of the Dreyfus Investment Funds (the Trust) unanimously approved the redesignation of each Funds existing shares as Class I shares, descriptions of which appear in Supplements, dated July 30, 2009, to each Funds Prospectus and a combined Statement of Additional Information (the SAI). The Supplements were filed pursuant to Rule 497(e) under the Securities Act of 1933, as amended, on July 30, 2009. In addition, on October 28-29, 2009, the Board of Trustees of the Trust unanimously approved the adoption of Class A and Class C shares for Dreyfus/Standish Global Fixed Income Fund. The changes were reflected in the Funds Prospectus and SAI, dated December 1, 2009, which were filed pursuant to Rule 485 (b) on November 23, 2009.
